 1   MARK WRAY, #4425
     LAW OFFICES OF MARK WRAY
 2
     608 Lander Street
 3   Reno, Nevada 89509
     (775) 348-8877
 4   (775) 348-8351 fax
 5   mwray@markwraylaw.com
     Attorney for Plaintiff
 6   AHUD CHAZIZA
 7
 8                            UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     AHUD CHAZIZA,                                    Case No. 3:17-cv-00247-MMD-WGC
12
13                        Plaintiff,                  STIPULATION AND ORDER TO
                                                      EXTEND TIME TO RESPOND TO
14          vs.                                       DEFENDANTS’ MOTION FOR
15                                                    SUMMARY JUDGMENT
     STAMMERJOHN, et al.,
16
17                    Defendants.
     ________________________________/
18
19          Pursuant to Local Rule 6-1, Plaintiff Ahud Chaziza and Defendants Dwayne Deal,

20   William Sandie, and Colette Stammerjohn, by their undersigned counsel, hereby stipulate

21   and agree, subject to this Court’s approval, and at the request of Mark Wray, counsel for

22   Plaintiff, due to Mr. Wray’s briefing schedule in another matter, to extend the time for

23   Mr. Wray to file his opposition to the Defendants’ motion for summary judgment, served

24   April 3, 2019, from April 24, 2019 to April 26, 2019.

25          This stipulation is made in good faith and is not sought for delay or any improper

26   purpose.

27          WHEREFORE, the parties hereby stipulate and respectfully request that this Court

28   enter an Order extending the deadline as set forth above.


                                                  1
 1   DATED: April 23, 2019            LAW OFFICES OF MARK WRAY
 2
 3                                    By __/s/ Mark Wray______________
                                         MARK WRAY
 4
                                      Attorney for Plaintiff
 5                                    AHUD CHAZIZA
 6
 7   DATED: April 23, 2019            NEVADA ATTORNEY GENERAL
 8
 9                                    By___/s/ Ian Carr    ________
                                         IAN CARR, #13840
10                                    100 N. Carson Street
11                                    Carson City, NV 89701
                                      (775) 684-1275
12                                    icarr@ag.nv.gov
13                                    Attorneys for Defendants

14
15
                                      ORDER
16
17   The parties having stipulated,

18   IT IS SO ORDERED.
19
20                                    _______________________________
                                      U.S. MAGISTRATE JUDGE
21
22
                                      DATED: April 24, 2019.
23
24
25
26
27
28

                                        2
